o
                                                                                                t/>o
          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                     tc=>
                                                                                   ^
                                                                                                —»c:
                                                                                  en            —4 —|
                                                                                  JS"           rn,-,
                                                                                                  o
In the Matter of the Detention of              No. 71031-1-1                      -o
                                                                                                o-n.,..
                                                                                  PO            -n      ' •
JASON CARL MORRIS.                                                                 «—-
                                                                                                 ^7-
                                                                                      OS
                                               DIVISION ONE
STATE OF WASHINGTON,                                                                  5
                                                                                        •   •
                                                                                                  —io
                        Respondent,                                                     ro        0-2
                                                                                        en
                                               UNPUBLISHED OPINION
              v.



JASON CARL MORRIS,

                        Appellant.             FILED: April 13,2015

       Schindler, J. — Jason Carl Morris appeals a 14-day involuntary commitment

order. He argues insufficient evidence supports the conclusion that he was "gravely

disabled" under RCW 71.05.020(17)(a). We disagree, and affirm.

                                        FACTS


       On September 25, 2013, Morris went to the emergency room at Harborview

Medical Center in a "severely decompensated" psychiatric state. Morris was unable to

communicate his needs to hospital staff and said "he was having suicidal thoughts."

Hospital staff contacted his mental health case manager at the Downtown Emergency

Service Center (DESC), Rachel Long. After meeting with Morris, Long asked mental

health professional Linda Dunn to conduct an evaluation of him.
No. 71031-1-1/2


       Dunn determined that "as a result of a mental disorder," Morris was "gravely

disabled" and presented "a likelihood of serious harm" to himself or others. Dunn filed a

petition to detain him for "a 72-hour evaluation and treatment period." The petition

states Morris has a diagnosis of paranoid schizophrenia and "a substantial history of

threatening behaviors in the community when not stabilized." The petition also states

Morris is "chronically homeless" and has "a history of incarcerations and very poor

outpatient follow up with providers." According to the petition, Morris had visited the

emergency room 37 times "this past year alone" and frequently "self-presented with

various delusional beliefs, somatic complaints deemed delusional in content, speaking

in incoherent sentences, and unable to communicate his needs effectively." The

petition also asserts that when Morris went to an emergency room on September 19

complaining he had been "gassed," the doctors noted that "he had lost approximately 20

pounds in a two and a half month period, and he presented quite thin and gaunt."

       Long submitted a declaration in support of the petition. Long stated that in July

2013, DESC assigned her to Morris as an "intensive case manager due to his frequent

crises and outreach needed." Long said the DESC homeless shelter recently banned

Morris "because they have serious concerns about his ability to be safe in the shelter."

Long testified that Morris "refuses medications" and "is so distracted by what appears to

be visual and auditory hallucinations he cannot focus on a conversation or activity."

       On September 26, Morris was admitted to the inpatient treatment facility at

Navos Mental Health Solutions. On September 27, Navos clinical psychologist Dr.

Rachel Eisenhauer filed a petition in King County Superior Court requesting a hearing to

determine whether Morris "shall be detained for fourteen days [for] involuntary
No. 71031-1-1/3


treatment." The petition states Morris "is suffering from a mental disorder" and

involuntary treatment is in his best interest because he "needs the safety and structure

of an inpatient setting." The petition alleges Morris is "gravely disabled" and that he

presents "a likelihood of serious harm" to himself and others. The petition states, in

pertinent part:

        Prior to admission, [Morris] was deteriorating in his mental status.... He
        has been found to be unable to communicate his needs and also to report
        suicidal ideation. His case manager expressed concern that he is too
        decompensated to be able to care for himself. In his current state, he is
        gravely disabled as well as a danger to others and to himself.

        The court held a probable cause hearing on September 30.1 At the beginning of

the hearing, the State "dismiss[ed] the allegation of harm to others" and "proceeded]

only on harm to self and grave disability." Long and Dr. Eisenhauer testified in support

of the petition for a 14-day involuntary commitment.

        Long testified she has known Morris since 2008 when she began working at

DESC as a shelter counselor. Long said Morris has been homeless for the past two

years "except for one brief period of time, for less than six months." Long testified that

Morris stayed primarily at the DESC shelter and that "prior to a few months ago," Morris

was "coming in almost daily to the drop-in [hygiene] center at the DESC." Long said

she saw Morris "five or six times" in the past "several" months and noticed his mental

condition had deteriorated. Long testified Morris was more "disorganized, speak[ing] in

a word salad[2]," and "frequently almost exclusively responding to internal stimuli." Long

testified Morris "talks to himself constantly" and "makes really bizarre gestures as if he


      1 RCW 71.05.240(1) states, in pertinent part, "Ifa petition is filed for fourteen day involuntary
treatment..., the court shall hold a probable cause hearing within seventy-two hours of the initial
detention of such person."
        2 Dr. Eisenhauer described "word salad" as "disorganized, confused, nonsensical in . . . speech."
No. 71031-1-1/4


sees something in front of him." Long said Morris had "gotten thinner" and she recently

saw "his spine poking through his shirt."

       Long testified that on September 17, DESC banned Morris from staying at the

shelter "after he menaced and threatened to kill a staff person." According to Long,

when she evaluated Morris at Harborview on September 25, he was "more despondent

than I've seen him." Long said Morris told her "he was having suicidal thoughts over

cigarettes." Long testified that suicidal thoughts are "something new for him." Long

also testified that Morris had no plan for where to go when he left the emergency room

and was uncooperative "as far as coming up with another plan for his living

arrangements."

       Dr. Eisenhauer diagnosed Morris with "schizoaffective disorder." Dr. Eisenhauer

testified that in her opinion, as a result of his mental disorder, Morris was "in danger of

serious physical harm from a failure or inability to provide for his essential needs of

health and safety."

       The court concluded there was insufficient evidence to establish grave disability

based on "severe deterioration in routine functioning" under RCW 71.05.020(17)(b).

The court concluded the "[v]ague allegations of feeling suicidal because he can't get

cigarettes" were insufficient to establish that Morris presented "a likelihood of serious

harm" to himself under RCW 71.05.020(25).

       However, the court concluded the testimony of Long and Dr. Eisenhauer

supported finding that Morris was "gravely disabled" because he was in "danger of

serious physical harm to himself resulting from his inability to provide for his essential

health and safety needs" under RCW 71.05.020(17)(a).
No. 71031-1-1/5


       The court found Morris "is currently suffering from a mental disorder, specifically

schizoaffective disorder." The court found that Morris "has lost a significant amount of

weight" and that he frequently visits hospital emergency rooms "because he does not

apparently have the ability to find any other place to go to find shelter." The court found

Morris "is not able to feed himself and not able to find safe and appropriate housing

despite assistance from Ms. Long to do so."

       The court entered an order granting the petition to detain Morris "for a period not

to exceed 14 days" for inpatient mental health treatment at Navos.

       On October 10, Morris filed a notice of appeal of the order granting the petition

for a 14-day involuntary commitment order.3

                                              ANALYSIS


        Morris contends insufficient evidence supports the conclusion that he was

"gravely disabled" under RCW 71.05.020(17)(a). Morris argues the State did not

establish he was "in danger of serious physical harm" as a result of his mental disorder.

       Washington's civil commitment statutes authorize the State to detain an

individual "for evaluation and treatment" after establishing that he or she is "gravely

disabled" or presents "a likelihood of serious harm" to self or others. RCW

71.05.150(1), .240(3).

        RCW 71.05.020(17) states that an individual is "gravely disabled" when, as a

result of a mental disorder, the individual

        (a) [i]s in danger of serious physical harm resulting from a failure to
        provide for his or her essential human needs of health or safety; or (b)
        manifests severe deterioration in routine functioning evidenced by
        repeated and escalating loss of cognitive or volitional control over his or

        3 On October 15, Morris entered into an agreed order for up to 90 days of alternative involuntary
mental health treatment.
No. 71031-1-1/6


       her actions and is not receiving such care as is essential for his or her
       health or safety.

       Under RCW 71.05.020(25), an individual presents a "likelihood of serious harm"

to self or others when there is


               (a) [a] substantial risk that: (i) Physical harm will be inflicted by a
       person upon his or her own person, as evidenced by threats or attempts to
       commit suicide or inflict physical harm on oneself; (ii) physical harm will be
       inflicted by a person upon another, as evidenced by behavior which has
       caused such harm or which places another person or persons in
       reasonable fear of sustaining such harm; or (iii) physical harm will be
       inflicted by a person upon the property of others, as evidenced by
       behavior which has caused substantial loss or damage to the property of
       others; or
              (b) [t]he person has threated the physical safety of another and has
       a history of one or more violent acts.

       The standard of proof at a 14-day commitment hearing is a preponderance of the

evidence. RCW71.05.240(3)4; In re Pet, of LaBelle. 107 Wn.2d 196, 214, 728 P.2d

138 (1986). To meet its burden of establishing an individual is "gravely disabled" under

RCW 71.05.020(17)(a), the State must present "recent, tangible evidence of failure or

inability to provide for such essential human needs as food, clothing, shelter, and

medical treatment." LaBelle, 107 Wn.2d at 204-05. The State must also show the

failure or inability to provide for essential needs presents "a high probability of serious

physical harm within the near future unless adequate treatment is afforded." LaBelle,

107 Wn.2d at 204-05.




       4 RCW 71.05.240(3) states, in pertinent part:
       At the conclusion of the probable cause hearing, if the court finds by a preponderance of
       the evidence that such person, as the result of mental disorder, presents a likelihood of
       serious harm, or is gravely disabled, and, after considering less restrictive alternatives to
       involuntary detention and treatment, finds that no such alternatives are in the best
       interests of such person or others, the court shall order that such person be detained for
       involuntary treatment not to exceed fourteen days in a facility certified to provide
       treatment.
No. 71031-1-1/7



       We review the trial court's decision in an involuntary commitment proceeding to

determine whether substantial evidence supports the findings of fact and whether those

findings in turn support the court's conclusions of law. LaBelle, 107 Wn.2d at 209.

Substantial evidence is the quantum of evidence sufficient to persuade a rational fair-

minded person the premise is true. In re Pet, of A.S., 91 Wn. App. 146, 162, 955 P.2d

836(1998).

       Morris contends the court erred in relying on his recent weight loss as evidence

of risk of serious physical harm as a result of his mental disorder. The record shows the

court relied on more than weight loss in determining Morris was gravely disabled under

RCW 71.05.240(17)(a). Substantial evidence supports the court's finding that Morris

was suffering from schizoaffective disorder and that the disorder was having an adverse

effect on his cognitive and volitional functioning. Long testified that Morris's

deteriorating mental condition caused behavioral problems that "continue to escalate in

frequency and seriousness," that he more frequently went to the hospital emergency

room, and that he refused to keep taking psychiatric medication. Morris was banned

from the DESC shelter and, despite assistance from Long, was not able to care for

himself or find safe housing.

       Dr. Eisenhauer testified that "if [Morris] was discharged right now, I don't believe

he would be adequately able to care for himself." Dr. Eisenhauer based her opinion on

her evaluation of Morris, his hospital chart, and the documented concerns about his

mental deterioration and weight loss.
No. 71031-1-1/8


      Substantial evidence supports the conclusion that as a result of his deteriorating

mental condition, Morris was in danger of serious physical harm because he was not

capable of providing for his own essential needs, such as food and shelter.

      We affirm.




                                                ^Qu^<
WE CONCUR:




                                                        dbftiJ-




                                            8